FILED
                              NOT FOR PUBLICATION                          DEC 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARVIN MAURICIO SEGOVIA,                         No. 13-70031

               Petitioner,                       Agency No. A095-002-413

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Marvin Mauricio Segovia, a native and citizen of El Salvador, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) removal order. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo questions of law, Latter-Singh


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012), and we deny in part and dismiss in

part the petition for review.

      The BIA correctly determined that Segovia is statutorily ineligible for

cancellation of removal because his conviction under California Penal Code

§ 487(d)(1) is for a crime involving moral turpitude. See 8 U.S.C.

§§ 1182(a)(2)(A)(i)(I), 1229b(b)(1)(C); United States v. Esparza-Ponce, 193 F.3d

1133, 1136-37 (9th Cir. 1999) (holding that California theft constitutes a crime of

moral turpitude).

      We lack jurisdiction to consider Segovia’s unexhausted contentions

regarding the alleged ineffective assistance of counsel, the IJ’s alleged failure to

grant a continuance, and his eligibility for asylum. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     13-70031